took time to consider, and discharged the supersedeas, saying that though the judgment was erroneous, he had no power to alter it.
NOTE. — Matthews v. Moore, 5 N.C. 181; Bender v. Askew, 14 N.C. 149;White v. Albertson, ibid., 241; Skinner v. Moore, 19 N.C. 138;Winslow v. Anderson, 20 N.C. 9; Dunns v. Bachelor, ibid., 52; and mark the difference between the power of the Court over erroneous and irregular judgments. The latter may be set aside at any time on motion, while the former can be only reversed, after the term at which they are given, by writ of error to a higher tribunal. *Page 223